Exhibit Named Executive Officer Salary and Bonus Arrangements Set forth below is a description of certain compensation arrangements for the following officers of Imperial Capital Bancorp, Inc. (the “Company”) and Imperial Capital Bank, referred to below as the “named executive officers”: George W. Haligowski, Chairman of the Board, President and Chief Executive Officer; Timothy M. Doyle, Executive Managing Director and Chief Financial Officer; Lyle C. Lodwick, Executive Managing Director and Chief Operating Officer; and Phillip E.
